Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States as follows: Appellant contended that the use of the questionnaire during the Grand Jury proceedings was a violation of his rights under the Fourteenth *751Amendment in that it deprived appellant of due process of law. The Court of Appeals held that appellant was not denied due process under the Fourteenth Amendment. [6 N Y 2d 487.]